Citation Nr: 9925797	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  96-34 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for degenerative arthritis 
of the cervical and lumbar spine, claimed as secondary to 
service-connected residuals of shell fragment wounds to the 
back and neck.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
October 1945.  Service personnel records reflect the veteran 
received medals and citations including the Purple Heart and 
the European African Middle Eastern Service Medal with 4 
Bronze Service Stars.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 1996 rating decision from the Phoenix, 
Arizona, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied entitlement to service connection for 
degenerative arthritis of the cervical and lumbar spine, 
claimed as secondary to service-connected residuals of shell 
fragment wounds to the back and neck.  The Board notes that 
in a January 1997 rating decision, the RO denied entitlement 
to service connection for a blood clot in the lungs.  The 
veteran has not expressed disagreement with that decision.  

Finally, the Board notes that after a May 1999 hearing before 
the undersigned, the claims folder was held at the RO for a 
period of 45 days to allow the veteran to submit additional 
medical evidence.  The record reflects that no additional 
evidence has been submitted by the veteran within the 45-day 
period. 



FINDING OF FACT

Competent medical evidence of a nexus between degenerative 
arthritis of the cervical and lumbar spine and service-
connected residuals of shell fragment wounds to the back and 
neck has not been presented.


CONCLUSION OF LAW

The claim for service connection for degenerative arthritis 
of the cervical and lumbar spine, claimed as secondary to the 
service-connected residuals of shell fragment wounds to the 
back and neck, is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

A review of the record reflects that the veteran's service 
medical records suffered fire and water damage in the 1973 
National Personnel Records Center (NPRC) fire.  It is not 
clear whether any portions of the veteran's service medical 
records were completely lost or destroyed during the fire.  
The Board realizes in cases such as these, VA has a 
heightened duty to explain its findings and conclusions and 
to consider carefully the benefit-of-the-doubt rule. O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  The Board's analysis 
of this veteran's claim was undertaken with this duty in 
mind. 

Factual Background

Service medical records reflect the veteran received shell 
fragment wounds to the lumbar area of the back and the 
posterior neck surface in November 1944.  Upon separation 
examination, the veteran's musculoskeletal system was 
clinically evaluated as normal.  

A statement from a private medical doctor dated in November 
1975 reflects the veteran complained of aching pain in the 
middle of his back.  The physician noted that back bending, 
right and left side bending, and torso twisting were all 
normal.  The physician also noted the veteran had some 
shrapnel wounds at the base of the neck and just to the left 
around the trapezius, but he was not tender in that area and 
had normal range of motion of the neck.  Straight leg raising 
was noted as negative.  An impression of degenerative 
arthritic changes of the thoracic spine was noted.  

In a November 1975 rating decision, the RO granted service 
connection for shell fragment wounds of the spine and back, 
evaluated as noncompensable from August 11, 1975.  Service 
connection for arthritis of the thoracic spine was denied.

Relevant VA outpatient treatment records dated from May 1991 
to September 1995 reflect complaints of chronic back 
problems.  Various impressions of degenerative joint disease, 
muscle strain, degenerative osteoarthritis of the lumbar and 
cervical spine, and back spasms were noted.  A VA outpatient 
treatment record dated in February 1993 reflects the veteran 
complained of severe constant neck pain.  An impression of 
degenerative disc disorder of the cervical spine was noted.  
X-ray examination of the cervical spine dated in February 
1993 reflects marked degenerative disc disease at C5-6 and 
C6-7 with some encroachment upon the neuroforamina 
bilaterally.  An impression of moderately severe degenerative 
changes was noted.  

Upon VA general examination dated in May 1993, the veteran 
complained of posterior neck pain.  The examiner noted the 
veteran did show signs of degenerative joint disease with 
pain on motion of the neck.  The examiner noted there were 
two well healed scars on the posterior neck, measuring about 
a half of an inch.  The examiner noted no scars on the low 
back.  The examiner also noted that the veteran reported that 
his wounds to the low back were shallow, superficial fragment 
wounds.  Relevant impressions of shrapnel fragment wounds of 
the posterior neck, by history, and shrapnel fragment wounds 
of the low back, by history, were noted.

A x-ray report of the thoracic spine dated in September 1995 
reflects an impression of osteoporosis with mild to moderate 
degenerative changes with hypertrophic spur formation and 
anterior wedging.  

Upon VA general examination dated in October 1995, the 
veteran reported neck and back pain "most of the time" and 
especially with strenuous activity.  The examiner noted no 
paraspinal muscle spasm or sciatic notch tenderness.  The 
examiner also noted no localizing neurological findings and 
no sensory or motor deficits.  Relevant impressions of 
immobility of the cervical spine, degenerative joint disease; 
probable degenerative joint disease of the thoracic spine; 
and degenerative joint disease of the lumbar spine were 
noted.  X-ray examination of the entire spine revealed 
demineralized vertebral bodies in the cervical region.  
Moderate to severe degenerative arthritic changes 
characterized by the presence of prominent marginal 
osteophytes, which were most severe involving C5, C6, and C7, 
were also noted.  A calcification was seen in the soft 
tissues posterior to the neck, which were noted as likely 
representing a nuchal ligament calcification.  The vertebral 
bodies were also noted as demineralized in the thoracic 
region.  Vertebral bodies were noted as within normal limits 
in the lumbar region.  Degenerative arthritic changes were 
noted as well as osteoarthritic changes of the facets.  

VA outpatient treatment records dated in 1996 reflect 
relevant complaints and treatment in regard to back pain in 
the left thoracic area as well as neck pain.

At his hearing in May 1999, the veteran testified that he 
first began to experience problematic symptoms in his neck 
and back in 1974.  (Transcript, page 5).  The veteran also 
testified that he had problems before that and he had 
medication for pain.  (Transcript, page 5).  The veteran 
testified that in the 1970's three VA doctors told him that 
his pain was from shrapnel pushing his vertebra apart.  
(Transcript, pages 5-6).  The veteran also testified that 
during his active service he underwent surgery to remove 
shrapnel.  (Transcript, page 7).  The veteran stated that a 
VA physician he was currently seeing also mentioned his shell 
fragment wounds were related to his arthritis.  (Transcript, 
pages 8-9).  

Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1110 (West 
1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1998).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d)(1998).  

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a) (1998).  In 
order to show that a disability is proximately due to or the 
result of a service-connected disease or injury, the veteran 
must submit competent medical evidence showing that the 
disabilities are causally related.  Jones v. Brown, 7 Vet. 
App. 134, 137 (1994).  

However, in making any claim for service connection, the 
veteran has the initial burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is "a plausible claim, one 
which is meritorious on it own or capable of 
substantiation."  See Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  If a well-grounded claim has not been presented, 
the veteran's appeal fails as to that claim, and VA is under 
no duty to assist him in any further development of that 
claim.  
38 U.S.C.A. §  5107(a); Murphy v. Derwinski, 1 Vet. App. at 
81 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  In order for a claim to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of the incurrence or 
aggravation of a disease or injury in service (or as the 
result of a service-connected condition) supported by lay or 
medical evidence; and of a nexus between the in-service (or 
service-connected) injury or disease and the current 
disability (medical evidence).  Caluza v.  Brown, 7 Vet. App. 
498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded under 
38 U.S.C.A. §  5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that there is a duty to assist a veteran in the 
completion of his application for benefits under 38 U.S.C.A. 
§  5103(a) (West 1991), depending on the particular facts in 
each case.  Beausoleil v. Brown, 
8 Vet. App. 459 (1996); Robinette v. Brown, 8 Vet. App. 69 
(1995).  The facts and circumstances of this case are such 
that no further action is warranted.

Analysis

Following a careful review of the entire record, the Board 
concludes that the veteran's claim for entitlement to service 
connection for degenerative arthritis of the cervical and 
lumbar spine, claimed as secondary to service-connected 
residuals of shell fragment wounds to the back and neck is 
not well grounded and must be denied.  

The veteran has failed to present competent medical evidence 
showing that his degenerative arthritis of the cervical and 
lumbar spine is related to his service-connected residuals of 
shell fragment wounds.  In the absence of medical evidence of 
a nexus between the current disability and service or a 
service-connected disability, the claim for service 
connection is not plausible and therefore, not well grounded.  
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Unfortunately, the claim for service connection for 
degenerative arthritis of the cervical and lumbar spine, 
claimed as secondary to the service-connected residuals of 
shell fragment wounds of the back and neck, is supported 
solely by the contentions of the veteran.  However, the Court 
has made it clear that a lay party is not competent to 
provide probative evidence as to matters requiring expertise 
regarding specialized medical knowledge, skill, training, or 
education.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1994).  Consequently, the veteran's lay assertion that his 
arthritis is caused or aggravated by his service-connected 
residuals of shell fragment wounds is neither competent nor 
probative of the issue in question.  While the veteran is 
competent to testify as to symptomatology, he is not 
competent to diagnose the etiology of his own arthritis.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Boeck v. 
Brown, 6 Vet. App. 14, 16 (1993); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Fluker v. Brown, 5 Vet. App. 296, 299 
(1993); Moray v. Brown, 5 Vet. App. 211, 214 (1993); Cox v. 
Brown, 5 Vet. App. 93-95 (1993); and Clarkson v. Brown, 4 
Vet. App. 565, 657 (1993).

As previously mentioned, the veteran's claim was held open 
for a period of 45 days to allow him to submit medical 
evidence of a nexus between the arthritis and the shell 
fragment wounds; however, no evidence was received by the RO 
within the 45-day time period.  38 U.S.C.A. § 5103(	a).

Finally, the Board notes that the veteran's representative 
had requested that the veteran's claim be remanded to the RO 
for an additional VA examination and nexus opinion.  However, 
the Court has observed that the decision by the United States 
Court of Appeals for the Federal Circuit in Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997) makes it clear that the 
statutory duty to assist does not attach until a well-
grounded claim has been submitted.  See Carbino v. Gober, 10 
Vet. App. 507 (1997).  The Board is required to follow the 
precedent opinions of the Court.  38 U.S.C.A. § 7269 (West 
1991); see also Tobler v. Derwinski, 2 Vet. App. 8, 14 
(1991).  The Board has determined, therefore, that in the 
absence of a well-grounded claim, VA has no duty to assist 
the veteran in developing his case and a remand is not 
warranted.  U.S.C.A. § 5107(a); see Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).



ORDER

Service connection for degenerative arthritis of the cervical 
and lumbar spine, claimed as secondary to service-connected 
residuals of shell fragment wounds to the back and neck is 
denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

